33 N.J. 453 (1960)
165 A.2d 298
FREDERICK W. MARGARITELL, PLAINTIFF-APPELLANT,
v.
THE TOWNSHIP OF CALDWELL, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued October 25, 1960.
Decided November 21, 1960.
Mr. Simon Kasdin argued the cause for plaintiff-appellant.
Mr. Warren E. Dunn argued the cause for defendant-respondent (Messrs. Lum, Fairlie and Foster, attorneys; Mr. Robert W. Brady and Mr. Dunn of counsel; Mr. Theodore L. Abeles on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Scherer in the Chancery Division reported at 58 N.J. Super. 251. The paragraph thereof (58 N.J. Super., at p. 261) suggesting a possible purpose for the repeal in 1953 of the statute here involved and intimating an effect of the enactment of the In Rem Tax Foreclosure Act of 1948 (N.J.S.A. 54:5-104.29, et seq.) on prior methods for the foreclosure of tax liens is not necessary to the decision and we express no view with respect thereto.
For affirmance  Chief Justice WEINTRAUB, and Justices FRANCIS, PROCTOR, HALL and SCHETTINO  5.
For reversal  None.